DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 01/13/21 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 01/13/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Examiner’s Amendment
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason C. Huang on 03/30/21.

           The application has been amended as follows: 
         (i)       In claim 15, please change the recitation “five” to “5” in line 2.
        (ii)       In claims 26, 34, please change the recitation “2-EHA” and “2-EHMA” to “2-ethylhexyl acrylate” and “2-ethylhexyl methacrylate”
Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Naiman (US 5110874), Bao (US 2012/0000544) and Kommareddi (US 2015/0291903)
             Naiman discloses a drag reducing agent comprising a terpolymer formed by a first monomer such as styrene, a second monomer such as alkyl acrylate, e.g. 2-ethylhexyl acrylate and a third monomer such as acrylic acid or methacrylic acid, wherein alkyl acylate is present in an amount of about one part by weight to 4 part by weight and acrylic acid is present in an amount of from about 0.001 parts by weight to about 0.25 parts by weight per part by weight of styrene (column 1, lines 59-64, column 3, lines 21-59, example 1). Naiman does not disclose the instant independent claims third monomer, e.g. 2-ethylhexyl methacrylate and the amount of monomers.
           Bao discloses a drag reducing polymers synthesized from at least one acrylate monomers from first batch and at least one acrylate monomers from second batch, wherein at least one acrylate monomers from second batch comprises 80 wt% of 2-ethylhexyl methacrylate (para [0017]-[0018], [0069]). However, Bao cannot be combined with Naiman to arrive at claimed invention in the claimed molar amount because Naiman require monomeric acid while Bao teaches monomeric acid ester. 
           Kommareddi discloses drag reducing particle formed by polymerizing 2-ethylhexyl methacrylate, isobutyl methacrylate, butyl methacrylate, acrylates including, but not necessarily limited to, 2-ethylhexyl acrylate, isobutyl acrylate, butyl acrylate-generally C1 to C6 alcohol esters of acrylic acid or methacrylic acid, where styrene and acrylic acid are also added in small amounts to make a terpolymer (para [0010]) and .
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768